United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2404
                        ___________________________

                             Mary Catherine Anderson

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                 Arkansas Department of Human Services, DCFS

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                           Submitted: February 4, 2015
                            Filed: February 25, 2015
                                 [Unpublished]
                                 ____________

Before MURPHY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

     Mary Anderson appeals the district court’s1 adverse grant of summary
judgment in her action asserting claims under Title VII and the Family and Medical

      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas.
Leave Act. Upon careful de novo review, we conclude that the district court did not
err in its summary judgment decision. See Torgerson v. City of Rochester, 643 F.3d
1031, 1042, 1046 (8th Cir. 2011) (en banc) (de novo review of grant of summary
judgment; for Title VII discrimination claim, ultimate burden falls on plaintiff to
produce sufficient evidence to create genuine issue of material fact regarding whether
employer’s proffered nondiscriminatory justifications are mere pretext for intentional
discrimination); see also Pulczinski v. Trinity Structural Towers, Inc., 691 F.3d 996,
1007 (8th Cir. 2012) (Family and Medical Leave Act discrimination claim requires
showing that employee’s exercise of rights under Act played part in employer’s
adverse decision).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-